DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 11, 13, and 20-21 of U.S. Patent No. 10,402,319 (hereinafter referred to as “Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter and claims of Patent would anticipate the claims of the current application.
Claim 1 of the current application is mapped to the corresponding claim of Patent.
Current Application
Patent
Claim 1
Claim 10
An apparatus, comprising:
An apparatus, comprising:
a controller coupled to a memory via a command, address, and data bus,
and a memory coupled to the controller via the command, address, and data bus
the controller including a queue configured to maintain respective information associated with each of a plurality of memory command and address pairs, 


a controller associated with a queue configured to maintain a plurality of command and address pairs and respective information associated with each of the plurality of memory command and address pairs
wherein the respective information associated with each of the plurality of memory command and address pairs includes a corresponding memory plane identifier of a memory plane of the memory and a corresponding page type identifier that indicates a level of memory cells of the memory being accessed,
wherein the respective information associated with each of the plurality of memory command and address pairs includes an associated memory plane of the plurality of memory planes stored as the memory plane identifier in the second field of the queue and an associated page type stored as the page type identifier in the third field of the queue, wherein the associated page type includes a level of memory cells being accessed












wherein, using the respective information maintained in the queue, 








the controller is configured to provide a selected group of memory command and address pairs of the plurality of memory command and address pairs to an internal controller of the memory,
and a memory coupled to the controller via the command, address, and data bus and comprising an internal controller and a memory array divided into a plurality of memory planes, the memory configured to receive the group of memory command and address pairs from the controller via the command, address, and data bus and configured to concurrently perform memory access operations associated with the group of memory command and address pairs
the controller configured to provide the group of memory command and address pairs to a memory having an internal controller and a memory array;

wherein the controller is configured to use the respective information maintained in the queue to identify, elect individual memory command and address pairs of the plurality of memory command address pairs capable of being concurrently accessed by the memory for different corresponding memory plane identifiers for inclusion in the selected group of memory command and address pairs.
wherein the controller is configured to use the respective information maintained in the queue to select the group of memory command and address pairs from the plurality of memory command and address pairs to identify which command and address pairs of the plurality of command and address pairs are able to be concurrently executed by the memory as a criterion for inclusion in the group of memory command and address pairs.


The other claims in this rejection correspond to the claims of Patent as described in previous office actions.
Allowable Subject Matter
Claims 8-10 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-20 would be allowable if the double patenting rejection were overcome for the same reasons of allowance of the Patent.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D TSUI whose telephone number is (571)270-3253. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D TSUI/               Primary Examiner, Art Unit 2132